Citation Nr: 1207295	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-22 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from May 1994 to April 1996.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction over this case belongs to the RO in Waco, Texas.  This case was previously before the Board in June 2011.  The June 2011 Board decision reopened the Veteran's left knee claim and remanded the claim for additional development that included a VA examination.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At an August 2011 VA joints examination the Veteran indicated that he had undergone arthroscopic surgery "last year" and had had an "unknown" knee injection two months prior.  He further indicated that he was undergoing physical therapy at "Scott & White" and had undergone torn meniscus surgery at "Scott & White" sometime in 2010.

Evidence identified by the Veteran and pertinent to the claim on appeal remains outstanding and must be associated with the claims file prior to further VA adjudication of the claim.

In August 2011 the Veteran was afforded a VA examination that addressed the medical matters presented by this appeal.  If, however, development completed in connection with this remand so warrants, the AOJ should schedule the Veteran for an additional VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request all VA medical records pertaining to examination or treatment of the Veteran for his left knee disability dated after February 2008 and associate them with the claims file.

2.  The AOJ should contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all private medical providers from whom he has received treatment for his left knee disability since May 2007, to include records associated with reported knee surgery at Scott & While in 2010.  After securing the necessary authorizations for release of this information, the AOJ should seek to obtain copies of all treatment records referred to by the Veteran, and which have not already been associated with the claims folder.

3.  The AOJ should review all additional records received, and if they suggest further development (for example, a VA examination), arrange for such development.

4.  The AOJ should then readjudicate the issue of entitlement to service connection for a left knee disability.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and the representative should be afforded the appropriate period to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


